Curia, per

O’Neall, J.
The first ground is fatal to the plaintiff’s action. For until the judgment was produced, or its existence and loss proved, the plaintiff could take nothing from his purchase at sheriff’s sale. The evidence clearly shows that no judgment in fact ever existed, and hence it follows that the execution and sale under it, were alike unauthorized and wrongful. The case of McCall vs. Boatwright, (2 Hill, 438,) cannot be distinguished from this, and its authority supercedes the necessity of argument or investigation.
The motion for nonsuit is granted.
Johnson and Harper, JJ., concurred.